EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In claim 1 on line 14, replace “screening”
	with — screen —.
(This amendment was already made in the claims filed on 22 December 2021, but is simply not reflected in the most recently filed claims.)

Claim 8: The Thermos Coffee Maker as claimed in claim 1 wherein said coffee making thermos can be used for brewing or simply retaining loose leaf[[-]] hot or cold beverages.

Commentary
	The Office alerts Applicant that the most recently reply could have been dismissed as noncompliant at least because the amendment to the specification and the claims were not on separate pages. Given this, and the sloppy claim amendments (those that needed correction above, as well as the unremoved underline between “and” and “being” in claim 1, line 12), Applicant should take greater care when filing future replies to avoid notices of non-compliant amendment (form PTO-324). Because the case is allowable and the amendments is understandable without enough issues, the Office will accept the filing as is.

Allowable Subject Matter
Claims 1–9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yang (US Pub. 2016/0192797) is a newly discovered reference that is the closest prior art of record. Yang discloses nearly every feature of claim 1, but does not truly disclose or suggest a screen retaining ring. It’s unclear how or if Yang’s filtration screen 9 is secured. It is only discussed once on the specification at the end of para. 20, where Yang explains that “filtration screen 9 can be provided on the inner projecting ring 15 of the tubular coupler 1.” The Office wondered if perhaps the screen 9 could be placed adjacent the equivalent of the screen retaining assembly gasket 5, but even if it could, a fair reading of claim 1 prevents such an assembly from being read thereon. The claim explains that the screen member is trapped between the screen retaining ring and a ledge, while the screen retaining assembly gasket is located between the lower surface of the screen retaining assembly, where the screen retaining assembly necessarily has a lower surface and it is in practice the lower surface of the ledge. Therefore, it is only reasonable to understand that the screen member is placed on top of the ledge, which is also only to be expected since placing something on a ledge naturally means placing it on top of a ledge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761